Opinion issued August 9, 2016




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                          NO. 01-15-00989-CV
                         ———————————
  ARNOLD & ITKIN, L.L.P., BECK REDDEN LLP, ALBRITTON LAW
 FIRM, KURT ARNOLD, CORY ITKIN, JASON ITKIN, RUSSELL POST,
 FIELDS ALEXANDER, JAS BRAR, AND ERIC ALBRITTON, Appellants
                                   V.
MARIA SANTOS LOPEZ DOMINGUEZ, INDIVIDUALLY AND AS NEXT
 FRIEND OF KAREN MARIEN ANDRADE LOPEZ, ET AL., Appellees
               Proceeding on Petition for Permissive Appeal

                                  and
                        ————————————
                          NO. 01-15-00990-CV
                        ———————————
 IN RE ARNOLD & ITKIN, L.L.P., BECK REDDEN LLP, ALBRITTON
 LAW FIRM, KURT ARNOLD, CORY ITKIN, JASON ITKIN, RUSSELL
  POST, FIELDS ALEXANDER, JAS BRAR, AND ERIC ALBRITTON,
                           Relators
                      Petition for Writ of Mandamus
                                    OPINION

      In this appeal, we determine whether a claim for legal malpractice is ripe for

adjudication. In the underlying state court action, the clients have sued their former

lawyers for the lawyers’ alleged negligence in handling their federal court personal

injury cases. The federal court dismissed the clients’ personal injury cases, ruling

that Mexico was the proper forum for those suits. But the federal court conditioned

its dismissal on a return jurisdiction clause, should the Mexican courts refuse to

exercise jurisdiction over the personal injury claims when properly presented. By a

petition for a writ of mandamus and a request for a permissive interlocutory appeal,

the defendant lawyers challenge the trial court’s denial of their plea to the

jurisdiction, in which they contended that the clients have not presented a legal injury

ripe for adjudication. We hold that the clients’ legal malpractice claims are not ripe

for adjudication. We therefore grant mandamus relief. We dismiss the request for a

permissive interlocutory appeal as moot.

                                  BACKGROUND

      In the federal court personal injury case, the clients, who are citizens of

Mexico, sued several American companies and individuals for injuries and deaths

that occurred in an accident on a drilling rig in Mexican waters. The clients alleged

various causes of action, including products liability and wrongful death, based on




                                           2
Texas state law, general federal and international maritime law, the Jones Act, and

Mexican law.

       A. Proceedings in Federal Court and in the Mexican Courts

       In the federal personal injury suit, the clients were represented by lawyers with

the firm Arnold & Itkin, L.L.P. and the Albritton Law Firm, who are relators in this

mandamus proceeding. The personal injury defendants in the federal suit moved to

dismiss the federal action on the basis of forum non conveniens. They argued that

Mexico is the proper forum for the clients’ personal injury claims because the clients

are Mexican citizens who resided in Mexico and the accident occurred offshore of

Mexico. Lawyers with relator Beck Redden L.L.P. were retained to assist the clients

in federal court in opposing the motion to dismiss. In September 2010, the federal

district court consolidated the personal injury lawsuits for the purpose of briefing

and deciding the forum non conveniens issue and other issues common to each case.

       The federal court then dismissed the clients’ state law claims with prejudice,

ruling that any state law claims were preempted by the Jones Act. The federal court

also dismissed the clients’ federal maritime claims, but without prejudice, because

“[p]laintiffs failed to allege that there was no available remedy in Mexico, as

required to pursue a federal maritime claim under the Jones Act.”1


1
  The Jones Act provides that plaintiffs cannot maintain a civil action for death or other
injury under the Jones Act or under any other maritime law of the United States if: (1) the
individual suffering the injury or death was not a citizen or permanent resident alien of the
                                             3
       The clients then amended their complaint and abandoned their federal

maritime claims, but they continued to allege state law claims and claims under

Mexican law. The federal court again dismissed the state law claims because they

were preempted by the Jones Act.

       In April 2011, the federal court then conditionally granted the personal injury

defendants’ motion to dismiss for forum non conveniens.2 As a condition to granting

the dismissal, the court required the personal injury defendants to stipulate that they

would “appear and submit themselves to the jurisdiction of a Mexican federal or

state court, waiving any jurisdictional defenses they might normally possess” and

would “waive any statute of limitations defense that they did not possess as of the

date each of the seven cases was originally filed.” The personal injury defendants

complied by filing a stipulation in federal court in which they stipulated that they

would agree to submit to jurisdiction in Mexico, waive any statute of limitations and



United States at the time of the incident giving rise to the action; (2) the incident occurred
in the territorial waters or waters overlaying the continental shelf of a country other than
the United States; and (3) the individual suffering the injury or death was employed at the
time of the incident by a person engaged in the exploration, development, or production of
offshore mineral or energy resources. 46 U.S.C.A. § 30105(b). However, this prohibition
does not apply if “the individual bringing the action establishes that a remedy is not
available under the laws of (l) the country asserting jurisdiction over the area in which the
incident occurred or (2) the country in which the individual suffering the injury or death
maintained citizenship or residency at the time of the incident.” 46 U.S.C.A. § 30105(c).
2
 The Honorable Ron Clark granted the motion on May 29, 2009. He subsequently recused
himself. After the recusal, Judge Clark’s order was vacated and the consolidated case was
assigned to the Honorable T. John Ward. Judge Ward subsequently granted the motion to
dismiss on April 20, 2011.
                                              4
laches defenses, agree to discovery in Mexico, and make all witnesses and

documents available in Mexico. Accordingly, the federal court entered a final order

conditionally dismissing the case. The court’s dismissal order included a return

jurisdiction clause, providing that:

             Should the courts of Mexico refuse to accept jurisdiction of this
             case for reasons other than Plaintiffs’ refusal to pursue an action
             or to comply with the procedural requirements of Mexican
             courts, this Court may reassert jurisdiction upon timely
             notification of the same.
The clients did not appeal this May 4, 2011 order.

      Between February and May of 2013, the lawyers refiled in Mexico eleven of

the more than eighty original cases. The Mexican courts rejected jurisdiction of the

cases on the basis that the filings failed to comply with Mexican procedural

requirements. In October 2013, the Lawyers filed a motion to reinstate the case in

the federal court, arguing that Mexico had rejected jurisdiction over the cases.3 In

May 2014, the federal court denied this motion, observing that “[b]ecause counsel

made no attempt to litigate those cases in Mexico in compliance with the court’s

Memorandum and Order, there is no basis upon which to reopen them here.” With

regard to the eleven cases that were refiled in Mexico, the federal district court found

that the clients “did not prosecute the cases in good faith.” Specifically, the district



3
 Due to Judge Ward’s retirement, the reinstatement proceeding was heard by a third federal
judge, the Honorable Marcia Crone.
                                            5
court found that the clients failed to (1) inform the Mexican courts of the personal

injury defendants’ stipulations consenting to jurisdiction; (2) inform the Mexican

courts of the federal court’s orders granting dismissal based on forum non

conveniens; and (3) translate copies of the stipulations and court orders for the

Mexican court. Accordingly, the court denied the clients’ motion to reinstate their

underlying lawsuits, and provided that the clients could “not seek reinstatement in

[the federal district court] unless and until they have pursued their claims in Mexico

with diligence and good faith, including seeking final appellate review of any

Mexican dismissal order.”

      Several months after the federal court’s denial of the motion to reinstate the

clients’ cases, Arnold & Itkin withdrew from representing the clients. In its letter

withdrawing from representation, it noted that the federal court’s denial of the

clients’ motion to reinstate “provided a possibility that the cases could be brought in

the United States,” but expressed a belief that “the chances of the Court accepting

jurisdiction for these cases even after following all steps is remote.”

      B. The State Court Malpractice Action

      The clients did not re-file their claims in Mexico. Instead, alleging that any

further action in Mexico would be futile, the clients filed this malpractice action in

the Harris County District Court against the lawyers who represented them in the

federal suit. In this suit, they seek the recovery of their personal injury damages from


                                           6
the lawyers based on the recovery they alleged they would have obtained had they

successfully remained in federal court in the United States.

      The clients’ malpractice claim rests on allegations that (1) “the [l]awyers

negligently failed to allege that there was no available remedy in Mexico, as required

to pursue a federal maritime claim under the Jones Act” and (2) the lawyers

negligently failed to make meritorious arguments in support of their claim that

Mexico was not an available forum and was not adequate for adjudicating their case.

Absent the lawyers’ negligence, the clients allege, the federal court would not have

conditionally dismissed the case and the clients would have been allowed to proceed

in their chosen forum of the United States federal courts.

      With respect to the ripeness of their malpractice action, the clients concede

that they do not plan to further pursue their cases in Mexico, but assert that pursuit

of the claims in Mexico would be futile, and thus the federal court’s return

jurisdiction clause is not an obstacle to their claim of immediate injury. In particular,

the clients contend that, although the personal injury defendants agreed to stipulate

to jurisdiction in Mexico and waive the statute of limitations, these stipulations and

waivers are invalid. Alternatively, the clients claim that the lawyers should have

appealed the federal court’s initial conditional dismissal order and that an appeal

would have been successful.




                                           7
      The lawyers responded to the clients’ malpractice suit with pleas to the

jurisdiction and, in the alternative, pleas in abatement. The lawyers argue that the

clients’ legal malpractice claims are not ripe for adjudication because the clients had

not suffered any injury and may not suffer any cognizable injury. They challenge the

clients’ disregard of the federal court’s return jurisdiction clause, which the lawyers

contend is an available remedy if Mexico truly is an unavailable forum, rather than

merely an undesirable one. The lawyers argue that any harm suffered by the clients

due to the lawyers’ alleged malpractice has not occurred and cannot be known

without a resolution of the clients’ underlying personal injury claims.

      The trial court denied the lawyers’ jurisdictional pleas. The lawyers then

petitioned for mandamus relief and requested permission to file an interlocutory

appeal pursuant to section 51.014(d) of the Texas Civil Practice and Remedies Code.

TEX. CIV. PRAC. & REM. CODE. ANN. § 51.014(d) (West Supp. 2015); see also TEX.

R. APP. P. 28.3; TEX. R. CIV. P. 168. The clients have filed responses, including a

motion to dismiss the permissive appeal for lack of jurisdiction. Because the parties

submitted briefing on the merits in connection with the petition for a writ of

mandamus, we approach the resolution of this issue in the mandamus context.

                                   DISCUSSION

      The lawyers contend that the trial court lacks jurisdiction over the malpractice

suit because the clients’ claims against the lawyers are not ripe for adjudication. To


                                          8
be entitled to mandamus relief, a petitioner must show both that the trial court abused

its discretion and that there is no adequate remedy by appeal. See In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004). In this context, however, “[a] trial

court has no discretion in determining what the law is or applying the law to the

facts, even when the law is unsettled.” In re Brokers Logistics, Ltd., 320 S.W.3d 402,

405 (Tex. App.—El Paso 2010, orig. proceeding) (citing Prudential, 148 S.W.3d at

135).

        I. The clients’ claims are not ripe because their alleged injury is based
           on purely hypothetical events.

        In determining whether a case is ripe, courts consider whether the facts are

sufficiently developed at the time a lawsuit is filed to show that an injury “has

occurred or is likely to occur, rather than being contingent or remote.” Waco Indep.

Sch. Dist. v. Gibson, 22 S.W.3d 849, 851–52 (Tex. 2000) (quoting Patterson v.

Planned Parenthood of Houston & Se. Tex., Inc., 971 S.W.2d 439, 442 (Tex. 1998)).

A case is not ripe when an alleged injury “depends on contingent or hypothetical

facts, or upon events that have not yet come to pass.” Id. Thus, for a claim to be ripe

for adjudication, a plaintiff must present an established injury that is not based upon

hypothetical facts. See id.

        The clients contend that they have suffered a concrete injury because (1) they

have lost the ability to litigate their claims in their chosen forum of the United States;

(2) even if they can avail themselves of the return jurisdiction clause and reinstate
                                            9
their claims in the United States, they must incur the expense of litigating their

claims in Mexico; and (3) the federal court also dismissed their federal maritime

claims, which clients argue are now barred by statutes of limitations. We discuss

these in turn.

      A. The clients have not demonstrated a lost opportunity to litigate claims
         in the United States as a legal injury.
      The federal court dismissal order expressly allows the clients to seek

reinstatement of their claims in the United States if the Mexican courts refuse

jurisdiction of claims that are properly pursued in the Mexican courts. Given the

dismissal order’s return jurisdiction clause, the clients’ claim that they have lost the

opportunity to assert their claims in the United States relies upon an uncertain or

contingent future event that may not occur—namely, the federal court refusing to

reinstate those claims that may properly be brought in the United States. Although

the clients argue that seeking further relief in Mexico would be futile, they

admittedly have not sought that relief—and affirmatively state that they have

decided not to seek it. But they claim injury based upon the supposed event that the

Mexican courts would bar their claims when properly presented as instructed by the

federal court order. The clients fundamentally do not desire to proceed in Mexico,

where admittedly any pecuniary remedy is limited or non-existent under Mexican

law. But without that effort, any injury from the conditional order of dismissal due



                                          10
to negligence (as opposed to the proper application of federal law) is purely

hypothetical.

      In the event that their claims are improperly barred in Mexico, the clients

further contend, hypothetically, that the federal court would not reinstate the case.

Unlike other malpractice actions that are based on claims and defenses that are

presented and ruled upon, the clients in this case have opted not to further pursue

their suit in Mexico. Thus, they have not presented to the federal court a request for

reinstatement that complies with the conditions established in that court’s orders.

      Although the case at hand concerns whether the legal malpractice claims are

ripe for adjudication, the Texas Supreme Court’s holding in In re Apex Towing Co.

and other limitations tolling cases like it are instructive. See 41 S.W.3d 118, 121

(Tex. 2001). In Apex Towing, the Texas Supreme Court held that the statute of

limitations for a legal malpractice action based on underlying litigation is tolled

pending the ultimate outcome of that underlying litigation. Id. In Apex, the plaintiffs

sued their law firm for mishandling the defense of a maritime personal injury

lawsuit. See id. at 118. In holding that limitations for the malpractice legal claims

were tolled, the court reaffirmed Hughes v. Mahaney & Higgins, 821 S.W.2d 154

(Tex. 1991), in which it held that the tolling of the statute of limitations on a

malpractice claim extends until all appeals on the underlying claim are exhausted or

the litigation is concluded. Id. at 119. The Court explained that limitations are tolled


                                          11
because “the viability of [a legal malpractice] action depends on the outcome of the

underlying litigation.” Id. at 121.

      The considerations in Apex are evident in this case: the viability of the legal

malpractice claims alleged by the clients depends on the outcome of personal injury

litigation in Mexico and in federal court, where the only procedural progress has

been the determination of a presumptive forum in Mexico. See id. The alleged

injuries are intertwined with and dependent upon further hypothetical adjudication

by both Mexican courts and the federal district court.

      Similarly, in the context of accounting malpractice, the Texas Supreme Court

held that a cause of action for negligence based on the accountant’s use of the cash

instead of the accrual method of accounting for tax purposes did not accrue until the

Internal Revenue Service had assessed a tax deficiency. Atkins v. Crosland, 417
S.W.2d 150, 153 (Tex. 1967) (holding that cause of action for malpractice “did not

arise until the tax deficiency was assessed” because “[p]rior to assessment the

plaintiff had not been injured.”); see also Street v. Honorable Second Court of

Appeals, 756 S.W.2d 299, 302 (Tex. 1988) (liability in Stowers action accrued when

final judgment was rendered in underlying suit regardless of pending appeals

because final judgment placed insured at risk for paying it).

      In addressing the ripeness question in the legal malpractice context, the Dallas

Court of Appeals relied on Atkins to observe that “[w]here the misfeasance or


                                         12
nonfeasance is intertwined with an adjudicative process that is necessary to complete

invasion of the protected interest, injury is not suffered until an adjudicative decision

is made.” Rothrock v. Akin, Gump, Hauer & Feld, 1994 WL 183318, at *7 (Tex.

App.—Dallas May 11, 1994, no pet.) (citing Atkins, 417 S.W.2d at 153 (cause of

action for accountancy malpractice did not accrue until tax deficiency was

assessed)); see also Philips v. Giles, 620 S.W.2d 750, 751 (Tex. Civ. App.—Dallas

1981, orig. proceeding) (cause of action for legal malpractice arising from

negligently rendered tax advice would not accrue, if at all, until deficiency assessed).

In Rothrock, the court held that a debtor in bankruptcy had no cause of action for

legal malpractice until the bankruptcy court denied discharge of his debts; thus, he

had individual standing to bring the claims because they arose after he had filed

bankruptcy. See Rothrock, 1994 WL 183318, at *9. We agree with our sister court’s

analysis, which looks to determine whether the injury has been sustained rather than

the possibility that it will be sustained based on hypothetical future rulings. See id.;

Philips, 620 S.W.2d at 751; see also In re Tex. Collegiate Baseball League, Ltd.,

367 S.W.3d 462, 468 (Tex. App.—Fort Worth 2012, org. proceeding) (granting

mandamus relief in legal malpractice action because fee claims, like malpractice

claims, were not mature where underlying litigation was not resolved).

      The two cases that the clients rely on in support of their argument presented

an actual injury. In Vanderwyest v. Boudreaux, a judgment creditor filed a


                                           13
negligence claim against a county clerk for approving an insufficient supersedeas

bond. No. 01–02–00928–CV, 2003 WL 22255833, at *1 (Tex. App.—Houston [1st

Dist.] Oct. 2, 2003, pet. denied). The judgment creditor claimed the lost ability to

collect on the judgment from the surety as a concrete injury. See id. at *4. The county

filed a plea to the jurisdiction, arguing that the judgment creditor’s negligence claim

was not ripe. Id. at *2, *4. Our court held that the lost ability to execute on the

judgment was an injury that was not contingent upon a future event—the judgment

had been obtained at that point and the amount of the bond was insufficient to meet

it. Id. The fact that the judgment might later be set aside did not undo the existing

injury. Unlike the injury claimed in Vanderweyst, the clients in this case have

forgone the opportunity to pursue their claims to a resolution due to the

undesirability of a Mexican forum; they have not obtained an adjudicative decision

on their personal injury claims, because the adjudication stopped with the

determination of a forum. We reject the concept of a hypothetical adjudicative

decision as a basis for demonstrating a cognizable injury in a malpractice case. See

Rothrock, 1994 WL 183318 at *8.

      The clients’ second case, Rhodes v. Batilla, is similarly distinguishable. 848
S.W.2d 833 (Tex. App.—Houston [1st Dist.] 1993, writ denied). There, the

Fourteenth Court of Appeals upheld a malpractice action against an attorney whose

negligent handling of a tax matter resulted in an assessment by the Internal Revenue


                                          14
Service. Id. at 842. The court noted that “there was no requirement that [plaintiff]

appeal the final assessment by the IRS in order to establish the open and obvious

malpractice committed by appellant.” Id. In Rhodes, however, the injury arising

from the alleged malpractice—a tax assessment—had occurred. See id. Here, in

contrast, the clients’ claimed injury that they have lost the opportunity to pursue their

claims in the United States has not and may never occur because the dismissal for

forum non conveniens was subject to a return jurisdiction clause.

      We agree with the clients that causation in legal malpractice cases may be

established through expert testimony regarding what the outcome would have been

but for the alleged malpractice. But expert testimony cannot establish a concrete

injury in the first instance. No client has lost the personal injury case; rather, the

adverse ruling in the underlying litigation is the determination between two forums,

conditioned on further events that have not come to pass because complying with

those conditions would require zealous advocacy in the less desirable forum.

      Finally, the clients argue that “[e]ven if [their] claims are not barred in Mexico

and a Mexican court would accept jurisdiction . . . then the Clients have still suffered

some ‘concrete’ injury that is not contingent on any future events because, unlike

the discovery and procedural rules available to the Clients in the United States, the

courts in Mexico provide for very limited discovery and do not afford the Clients

with procedural safeguards . . . .” The clients essentially claim an injury based upon


                                           15
Mexico being an inadequate forum to litigate their underlying claims. But the federal

courts, like the federal district court in this case, have found Mexico to be an

adequate forum, and the clients’ claimed injury is contrary to Texas Supreme Court

authority similarly finding Mexico to be an adequate forum. See, e.g., In re Pirelli

Tire, L.L.C., 247 S.W.3d 670, 678 (Tex. 2007) (holding Mexico to be available and

adequate forum after rejecting arguments that forum was inadequate due to

restrictions on discovery and damages); accord In re Bridgestone Ams. Tire

Operations, LLC, 459 S.W.3d 565, 575-77 (Tex. 2015). To the extent that the

clients’ alleged injury is the fundamental inadequacy of Mexican law, this

inadequacy has been rejected as a basis for commanding a forum in the United States

and Texas courts. Accordingly, we hold that it cannot serve as a cognizable legal

injury in a legal malpractice claim.

      B. The clients’ alleged litigation expense injury is a contingent claim.
      The clients further allege that, even if they eventually avail themselves of the

return jurisdiction clause in the dismissal order, they are injured by the lost

opportunity to pursue their claims in the United States without first litigating in

Mexico. The clients argue that the lawyers caused this injury by their “failure to

assert proper evidence and argument in response to the forum non conveniens motion

or, alternatively, timely appeal the dismissal” which will cause the expenditure of

“time, effort and money in the form of attorney’s fees and costs in exhausting their


                                         16
remedies in Mexico which the Clients allege (and prove) will be futile.” This alleged

injury is hypothetical and speculative because the clients have not further pursued

their claims in Mexico and thus have not—and may never—incur such expenses.

See Tex. Collegiate Baseball League, 367 S.W.3d at 468 (rejecting argument that

fee claim was mature when underlying litigation was unresolved).

      C. The claims relating to the inadequacy of the arguments advanced in
         the federal suit are not ripe given the federal court’s disposition.
      Finally, the clients argue that, even if the return jurisdiction clause renders

their malpractice action unripe, they have alleged an injury resulting from the federal

court’s dismissal of their federal maritime claims. The clients acknowledge that the

dismissal of these claims was without prejudice to their refiling them, but argue that

(1) these claims are barred by statutes of limitations and cannot be re-filed, and (2)

unlike the dismissal of the Mexican law claims on the basis of forum non conveniens,

the dismissal of their claims was not subject to the return jurisdiction clause.

      This aspect of the clients’ claim rests on their contention that their maritime

claims are now barred by statutes of limitations and are not subject to the return

jurisdiction clause. Both contentions present a hypothetical ruling by the federal

court that the personal injury defendants’ limitations waivers apply to claims filed

in Mexico only and are inapplicable to the claims that the clients brought in the

United States before the federal court sent the case to Mexico. But the limitations

waiver, on its face, contains no such limitation: the federal court stipulation provides

                                          17
that “[the personal injury defendants] agree to waive any statute of limitations or

laches defense that they did not possess as of the date this lawsuit was originally

filed.” A return jurisdiction clause would be of little use if limitations ran in the

United States while the clients pursued their claims in Mexico as required by the

dismissal order. Because (1) a waiver of limitations is in place in the personal injury

suit, and (2) no court has ruled that any of the clients’ personal injury claims are

time-barred, the clients have failed to demonstrate a concrete injury based upon the

dismissal without prejudice of the federal maritime claims.4

       II.   The lawyers are entitled to mandamus relief.

      Mandamus is available to resolve a denial of a plea to the jurisdiction when

one court actively interferes with the exercise of jurisdiction by a court possessing

dominant jurisdiction, see In re Puig, 351 S.W.3d 301, 306 (Tex. 2011), and when

the size and complexity of the litigation indicate that it may be a prudent use of

judicial resources to permit a preliminary resolution. See In re E.I. du Pont de

Nemours & Co., 92 S.W.3d 517, 524 (Tex. 2002). An appellate remedy is adequate,



4
 We note, as the federal court did, that the Jones Act requires dismissal of claims brought
by foreign nationals in these circumstances. Under the Jones Act, when foreign nationals
sue for injuries sustained in a foreign territory, remedies under the Jones Act and United
States maritime law are available only if neither the jurisdiction where the accident
occurred nor the jurisdiction where the injured persons reside affords a remedy. See 46
U.S.C.A. § 30105(b), (c); Stier v. Reading & Bates Corp., 992 S.W.2d 423, 431-33 (Tex.
1999). Mexico is an acknowledged available forum. See Bridgestone Ams. Tire Operations,
459 S.W.3d at 575-77; Pirelli Tire, 247 S.W.3d at 677-78.

                                            18
on the other hand, when the “benefits to mandamus review are outweighed by the

detriments.” Prudential, 148 S.W.3d at 136. The Texas Supreme Court favors

mandamus review to:

             preserve important substantive and procedural rights from
             impairment or loss, allow the appellate courts to give needed and
             helpful direction to the law that would otherwise prove elusive
             in appeals from final judgments, and spare private parties and the
             public the time and money utterly wasted enduring reversal of
             improperly conducted proceedings.

Id. Among other things, courts should consider “the impact on the legal system” in

determining whether mandamus relief is appropriate. Id. at 137. The plea to the

jurisdiction in this case addresses the central issue of whether there is an injury ripe

for adjudication and involves yet a third forum for seeking a remedy for underlying

personal injury claims that have never been fully adjudicated. A trial on the

malpractice claims would require that the trial court determine whether (1) courts in

Mexico would accept jurisdiction over the underlying personal injury claims when

properly presented and (2) the federal district court would allow the claims to be

reinstated under the return jurisdiction clause. Both constitute hypothetical rulings.

Because we hold that the malpractice claims are not ripe, a complex trial on these

claims would be an unreasonable use of resources for both the judicial system and

the parties. See E.I. du Pont de Nemours & Co., 92 S.W.3d at 524; see also Tex.

Collegiate Baseball League, 367 S.W.3d at 468 (granting mandamus relief in legal

malpractice case where cause of action had not matured).

                                          19
      Finally, the trial judge has certified that the question presented in this

mandamus and by the accompanying interlocutory appeal is one that is outcome

determinative. Although we dismiss the petition for permissive appeal as moot, we

note that the arguments in favor of accepting the permissive appeal similarly suggest

that mandamus relief would be appropriate. Whether brought as a mandamus

petition or as an interlocutory appeal, the issue of whether a dismissal for forum non

conveniens with a return jurisdiction clause presents an injury ripe for adjudication

has not been addressed by Texas courts and “is likely to recur.” In re Team Rocket,

L.P., 256 S.W.3d 257, 262 (Tex. 2008) (noting in granting mandamus that petition

involved legal issue “that is likely to recur”). Accordingly, we hold that mandamus

relief is an available remedy for determining the question of ripeness in this case.

                                  CONCLUSION

      We conditionally grant mandamus relief and direct the trial court to vacate its

order denying the lawyers’ plea to the jurisdiction and grant the plea. The writ will

issue only if the trial court fails to comply with this order. We dismiss the petition

for permissive appeal as moot.



                                               Jane Bland
                                               Justice


Panel consists of Justices Bland, Brown, and Lloyd.


                                          20